             Case 2:21-cv-00497-EFB Document 4 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    REBIO RONNIE TOWNSEND,                              No. 2:21-cv-0497-EFB P
12                         Plaintiff,
13              v.                                        ORDER
14    DEPARTMENT OF STATE HOSPITALS,
      et al.,
15
                           Defendants.
16

17

18             Plaintiff is a civil committee proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. Plaintiff’s allegations stem from events that occurred at the Napa State Hospital,

20   located in the County of Napa.

21             The federal venue statute provides that a civil action “may be brought in (1) a judicial

22   district in which any defendant resides, if all defendants are residents of the State in which the

23   district is located, (2) a judicial district in which a substantial part of the events or omissions

24   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

25   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

26   this action, any judicial district in which any defendant is subject to the court’s personal

27   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

28   /////
                                                          1
        Case 2:21-cv-00497-EFB Document 4 Filed 03/22/21 Page 2 of 2


 1          In this case, the defendant and the claim arose in Napa County. Thus, venue properly lies
 2   in the Northern District of California. For the convenience of the parties and witnesses and in the
 3   interests of justice, this case will be transferred to the Northern District of California. See 28
 4   U.S.C. § 1391(b); 28 U.S.C. § 84(a).
 5          Accordingly, IT IS HEREBY ORDERED that this case is transferred to the United States
 6   District Court for the Northern District of California. See 28 U.S.C. § 1404(a).
 7   Dated: March 22, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
